Citation Nr: 0108630	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a lung disorder and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a right shoulder 
disorder.  

5.  Entitlement to service connection for residuals of rib 
fracture.  

6.  Entitlement to service connection for a spinal disc 
disorder.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active military service February 1962 to 
February 1966.  

The veteran's original claims in 1980 seeking entitlement to 
service connection for a lung disorder and hearing loss were 
denied in a July 1980 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  He did not initiate a timely appeal and the July 
1980 rating decision therefore became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  The basis for 
the denials was that the disabilities claimed were not shown 
by the evidence of record.  

The record shows that currently the RO has found that new and 
material evidence has been submitted in that the record now 
shows the current presence of each of the claimed 
disabilities.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that in a matter such as 
this the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's action.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Therefore, the Board 
construes the issues to be whether new and material evidence 
has been submitted to reopen the veteran's claims seeking 
entitlement to service connection for a lung disorder and 
hearing loss and these issues are addressed below.  

The remaining issues of entitlement to service connection for 
hypertension, right shoulder disorder, residuals of rib 
fracture and a spinal disc disorder are the subject of a 
remand section at the end of this decision.  


FINDINGS OF FACT

1.  The veteran's claims for service connection for a lung 
disorder and hearing loss were denied by final rating action 
in July 1980 on the basis that the claimed disabilities were 
not shown to be present by competent medical evidence.  

2.  Evidence submitted in conjunction with the veteran's 
current claims to reopen is not cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
lung disorder and hearing loss.  


CONCLUSIONS OF LAW

1.  The July 1980 RO rating decision denying the veteran's 
claims for entitlement to service connection for a lung 
disorder and hearing loss is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (2000).

2.  Evidence received since the July 1980 rating action is 
new and material and the claims for service connection for a 
lung disorder and hearing loss are reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records do not show the 
presence of a chronic lung disorder or hearing loss during 
service.  After filing his original claim in April 1980, the 
veteran failed to report for a scheduled VA examination.  
Thus, the record at the time of the July 1980 rating action 
did not show the presence of a chronic lung disorder or 
hearing loss for which service connection could be granted.  
In association with his claims to reopen, the veteran has 
furnished medical evidence showing for the first time the 
current presence of a lung disorder and hearing loss.  

II.  Analysis

As stated above, service connection for a lung disorder and 
hearing loss was finally denied by the RO in a 1980 rating 
decision. 

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996)(table)).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  In order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Hodge v. West, 155 F.3d 1356, (Fed. 
Cir. 1998).  Moreover, the Federal Circuit stressed in Hodge 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id.

As noted above, the evidence of record at the time of the 
July 1980 rating action did not show the presence of a 
chronic lung disorder or hearing loss for which service 
connection could be granted and the claims were denied.  It 
was not until his 1997 attempt to reopen that the veteran 
finally furnished competent medical evidence to establish the 
presence of the claimed disabilities.  This additional 
evidence is new and was not considered by the RO in its July 
1980 decision.  In addition, the Board finds that the 
evidence is material in that it addresses the very basis of 
the July 1980 denials, the absence of a showing of a lung 
disorder or hearing loss.  The Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claims for service connection for a lung disorder and hearing 
loss.  Accordingly, the claims must be reopened.  


ORDER

New and material evidence having been submitted to reopen the 
claims for service connection for a lung disorder and hearing 
loss, the claims are reopened.  To this extent, the appeal is 
granted.  


REMAND

The new and material evidence in this case consists of 
medical evidence showing the current presence of the claimed 
disabilities.  While the RO found the medical evidence 
sufficient to reopen the claims, it did not find the material 
sufficient to grant the benefits sought.  The RO denied the 
veteran's reopened claim for service connection for a lung 
disorder as not well grounded, just as it had denied the 
veteran's claims for service connection for hypertension, 
right shoulder disorder, residuals of rib fracture and a 
spinal disc disorder.  The claim for service connection for a 
hearing loss was the only issue denied on the merits.  

The RO's denials of the veteran's claims for service 
connection as not well grounded was proper based on the case 
law at the time of the denials; however, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that the RO made an attempt 
to obtain the veteran's Social Security medical records, but 
they received no response.  The RO made no further attempt to 
obtain these records apparently relying on the ruling in 
Morton that such assistance was precluded in claims that were 
not well grounded.  (See Statement of the Case of January 
2000.)  As noted above, the ruling in Morton was superseded 
with the passage of the VCAA in November 2000.  Further, the 
Morton ruling did not apply to the hearing loss issue that 
was found to be well grounded.  Accordingly, the RO has a 
duty to obtain the veteran's Social Security medical records 
for consideration with respect to all of the issues on 
appeal.  The Board also notes that the earliest treatment 
records identified and obtained date from 1995 with earlier 
identified records said to be not available.  Since the case 
is being remanded for other matters, the veteran should be 
afforded another opportunity to identify any medical records 
relating to the claimed disabilities prior to 1995.  

Because of the foregoing and the other changes in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should provide the veteran 
with another opportunity to furnish the 
names and addresses of any medical care 
providers, not previously furnished and 
contacted, who treated him for any of the 
disabilities at issue prior to 1995.  
After securing the necessary release, the 
RO should obtain these records.  All 
records obtained should be added to the 
claims folder. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.  If such records 
are unavailable for any reason, then that 
reason should be documented in the claims 
folder.  

3.  The RO should then review the claims 
folder and take any further developmental 
action indicated by the record to include 
additional examination, if deemed 
necessary.  

4.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



